Citation Nr: 9932974	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Leishmaniasis Kala-
azar.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1990 
to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the veteran's claim for 
service connection for Leishmaniasis Kala-azar.  

The veteran requested a Travel Board hearing at the RO and 
was duly scheduled to appear on March 4, 1999.  On March 1, 
1999, his representative informed the RO that the veteran had 
requested that his hearing be postponed until a later date.  
Upon further contact by his representative at the request of 
the Board, the veteran informed his representative that his 
employer would not give him time off for the hearing.  The 
veteran did not report for the scheduled hearing.  Inasmuch 
as the request for postponement of the hearing was not timely 
(up to two weeks prior to the scheduled hearing date in 
writing) and was not accompanied by any explanation as to why 
a timely request could not have been made, the request for 
postponement cannot be granted and the appeal is for decision 
as though the hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(c) (1999).


FINDING OF FACT

There is no medical diagnosis of Leishmaniasis Kala-azar.


CONCLUSION OF LAW

The claim for service connection for Leishmaniasis Kala-azar 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303.  The threshold question for the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).  To establish that a 
claim for service connection is well grounded the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and the in-service 
injury.  Lay or medical evidence, as appropriate, may be used 
to prove service incurrence.  Id. at 1468.  Medical evidence 
is required to provide the existence of a current disability 
and to fulfill the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends he contracted Leishmaniasis Kala-azar in 
service and that he continues to suffer from it.  Service 
medical records, including the report of medical examination 
at separation, dated in March 1992, are devoid of any 
diagnosis or symptoms of Leishmaniasis Kala-azar.

Subsequent to service, the veteran had one hospital admission 
in August 1993 at the VAMC in Allen Park, Michigan for 
mononucleosis with splenomegaly.  In addition, he was given 
follow-up treatment for several months thereafter, during 
which he complained of lumps and bumps on his skin at an 
February 1994 visit.  In April 1996, the veteran was given a 
Persian Gulf registry evaluation.  A diagnosis of status post 
exposure to Leishmania Tropica was noted.

It was noted in a May 1996 entry that the veteran had 
elevated liver enzymes.  He was referred for evaluation for 
hepatitis.  At a follow-up visit in June 1996, it was 
recommended that a bone marrow sample be obtained to test the 
veteran for Leishmania Tropica.  At an August 1996 visit, the 
veteran was noted to be status post Leishmania Tropica 
exposure; however, a bone marrow culture was negative 
according to tests run by the Centers for Disease Control.  
This was confirmed by a July 1996 laboratory report, which 
states the following:  "Culture negative for Leishmaniasis 
after 4 weeks incubation test performed by CDC parasitology 
lab."  There are no further medical records pertaining to 
the issue at hand in the claims file.

The first requirement of a well-grounded claim is a medical 
diagnosis of a current disability.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Since the veteran has not been 
diagnosed with the disease for which service connection is 
claimed, the claim must fail on the basis that there is no 
current disability.  Although the veteran may have been 
exposed to the Leishmania parasite at some point during 
service, he has tested negative for the disease.  The Board 
therefore concludes that the claim is not well grounded.

Because the veteran has not met his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim.  He is entitled to apply to reopen his 
compensation claim at any time with medical evidence that he 
has a current disability due to parasitic exposure in 
service.  


ORDER

Service connection for Leishmaniasis Kala-azar is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

